Citation Nr: 1813344	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for hearing loss.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim for right hip disability.  

3.  Entitlement to an effective date prior to December 3, 2009, for the grant of service connection for right ankle arthroscopy ("right ankle disability").  

4.  Entitlement to an effective date prior to December 3, 2009, for the grant of service connection for tinnitus.

5.  Entitlement to an effective date prior to March 15, 2010, for the grant of service connection for scar left eye. 

6.  Entitlement to an effective date prior to March 15, 2010, for the grant of service connection for post-concussive disorder.  

7.  Entitlement to a disability rating in excess of 10 percent for right ankle arthroscopy ("right ankle disability").  

8.  Entitlement to service connection for hearing loss.  

9.  Entitlement to service connection for right hip disability.  

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

11.  Entitlement to service connection for right knee pain ("right knee disability").  

12.  Entitlement to service connection for left knee pain ("left knee disability").  

13.  Entitlement to service connection for A/C joint arthritis with mild impingement syndrome, left shoulder ("left shoulder disability").

14.  Entitlement to service connection for A/C joint arthritis with mild impingement syndrome, right shoulder ("right shoulder disability").

15.  Entitlement to service connection for left ankle disability, to include as secondary to service connected right ankle disability.  

16.  Entitlement to service connection for cervical spine strain ("neck disability").

17.  Entitlement to service connection for thoracolumbar spine strain ("back disability").  

18.  Entitlement to service connection for radiculopathy left upper extremity.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL


The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to April 1993 and from March 1994 to March 1996.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in a November 2017 Travel Board hearing.  During the hearing, the Veteran had the assistance of a distinctive representative who meticulously elicited testimony as to the vast issues on appeal.  A transcript of that hearing has been associated with the file. 

The issues of are right ankle disability, left ankle disability, left knee disability, right hip disability, hearing loss, and psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  In November 2017, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the effective date appeals on the left eye scar and post-concussive disorder. 
 
2.  The September 2007 rating decision that denied service connection for right hip disability and hearing loss was final.  

3.  The evidence received since September 2007 is not cumulative or redundant, and raises a reasonable possibility of substantiating the service connection claims for right hip disability and hearing loss.  

4.  The Veteran filed an original claim for entitlement to service connection for right ankle disability and "hearing" in March 2007, which were denied in an unappealed rating decision issued in September 2007.

5.  The earliest date of claim subsequent to the September 2007 final rating decision is December 3, 2009, when the Veteran filed his claim to reopen the issues of entitlement to service connection for right ankle disability and tinnitus.  

6.  There is no probative evidence of record to indicate that the Veteran has a diagnosis of a right knee disability at any time during the appeal period.

7.  There is no probative evidence of record to indicate that the Veteran has a diagnosis of radiculopathy of the left upper extremity at any time during the appeal period.  

8.  There is no probative evidence of record to indicate that the Veteran has a diagnosis of a neck disability at any time during the appeal period.

9.  The preponderance of the evidence does not establish a link between the Veteran's low back disability and military service.

10.  The preponderance of the evidence does not establish a link between the Veteran's bilateral shoulder disability and military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an effective date prior to March 15, 2010, for the grant of service connection for scar left eye have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an effective date prior to March 15, 2010, for the grant of service connection for post-concussive disorder have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  New and material evidence has been received to reopen the claim for service connection for hearing loss.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been received to reopen the claim for service connection for a right hip disability.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).  

5.  The criteria to award an effective date earlier than December 3, 2009, for the grant of service connection for right ankle disability have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

6.  The criteria to award an effective date earlier than December 3, 2009, for the grant of service connection for tinnitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).

7.  The criteria for service connection for right knee disability have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

8.  The criteria for service connection for neck disability have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

9.  The criteria for service connection for back disability have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

10.  The criteria for service connection for radiculopathy of the left upper extremity have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

11.  The criteria for service connection for left shoulder disability have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

12.  The criteria for service connection for right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1101, 1131, 1137, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017). 

Here, the Veteran and his representative requested a withdrawal of the issues of entitlement to earlier effective dates for scar left eye disability and post-concussive disorder.  See November 14, 2017, hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to those two claims.

Accordingly, the Board does not have jurisdiction to review the issues of scar left eye disability and post-concussive disorder on appeal, and they are dismissed.

New and Material

The RO denied service connection for right hip disability and hearing loss in a September 2007 rating decision.  This decision became final in September 2008.  The evidence submitted after September 2007, including an April 2010 private treatment record, an October 2011 VA examination, a November 2017  private evaluation and the transcript from the November 2017 Board hearing, relates to unestablished facts necessary to substantiate these service connection claims.  Therefore, the Board finds that these claims should be reopened.  

Effective Date

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2).

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

The Veteran is seeking an effective date earlier than December 3, 2009, for the grant of service connection for right ankle disability and tinnitus.

The Veteran's original claim for service connection for right ankle disability and "hearing" was filed in March 2007.  The claims of right ankle disability and hearing loss were denied in a September 2007 rating decision.  The Veteran did not appeal this decision.  

In October 2007 the Veteran was provided with a letter that explained to him that he had until October 2008 to file an appeal.  Enclosed with this letter was VA Form 4107, "Your Rights to Appeal Our Decision."  The Veteran confirmed actual notice of and receipt of this letter.  See November 2017 hearing transcript.  The Veteran failed to file a notice of disagreement or submit any material documentation prior to October 2008.  As such, the September 2007 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 3.104. 

The Veteran filed a petition to reopen his right ankle claim and hearing loss claim on December 3, 2009.  Prior to that time, he did not reference seeking service connection for tinnitus or ringing/buzzing in the ears.  In a November 2011 rating decision, the RO granted service connection for right ankle disability and service connection for tinnitus, assigning both disabilities a 10 percent disability rating with an effective date of December 3, 2009.  

The Veteran filed his initial claims on March 13, 2007.  He requested service connection for right ankle disability and "hearing," and he contends that this date should be the effective date for his right ankle disability and tinnitus.  During the November 2017 Board hearing, he testified that it was his intent to include a claim for tinnitus, describing his hearing problems as constant ringing in his ears and decreased hearing.  The RO denied his claims in September 2007 based on his failure to report to his schedule VA examination in August 2007.  The Veteran testified that he never received notice of this examination.  He did state that he received the letter and rating decision telling him his claims were denied.  He stated that he called and found out the hospital had his address from 20 years ago.  Again, he did not appeal the September 2007 rating decision or express any disagreement with it.  

Upon review of the evidence the Board finds that there is no indication that the Veteran intended on filing a claim for tinnitus prior to December 3, 2009.  The initial claim filed in March 2007 states "hearing," without any other statements to indicate tinnitus or any symptoms of tinnitus (ringing in the ears, buzzing, etc.).  The RO clearly acknowledged the Veteran's hearing claim when hearing was listed in the March 2007 VCAA letter and hearing loss was denied in the September 2007 rating decision.  It was not until the Veteran described ringing in his ears during the VA examination in August 2011 when he first indicated any intent to make a claim for tinnitus.  

The Veteran also argues that he did not receive notice of the VA examinations, and therefore, should be granted an earlier effective date.  The Board acknowledges that upon review of the record, it appears that the Veteran did not receive proper notification of the scheduled VA examinations.  Despite this, the Veteran did not submit any documentation in response to the September 2007 rating decision denying his claims.  

The Board acknowledges the Veteran's belief that an effective date earlier than December 3, 2009, is warranted.  However, the evidence of record does not support an effective date earlier than his most recent claim to reopen that was received in December 2009.  The earliest date after the September 2007 rating decision that the Veteran expressed an intent to reopen his claims for service connection is December 3, 2009-the presently assigned effective date.  The Board appreciates the Veteran's competent testimony; however, there is no legal basis on which to grant this claim.  

Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the December 3, 2009 date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.

Duties to Notify and Assist

With respect to the remaining issues on appeal, the Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was afforded a VA examination in August 2011 for his bilateral shoulder disability.  The Veteran contends that the VA examination is inadequate.  The report illustrates that the examiner noted the Veteran's concerns and contentions.  The report also indicates that a physical examination was conducted and x-ray results were accounted for and made part of the report.  Lastly, the examiner provided an opinion regarding the etiology of the Veteran's bilateral shoulder disability, and supported such opinion with clear rationale.  Because the VA examination appears to be complete and provides the necessary information the Board needs to adjudicate this claim, the Board finds this examination to be adequate and the duty to assist has been met.

Legal Criteria 

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed disability is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection. See Brammer.  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis 

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claims for service connection for right knee disability, radiculopathy of the left upper extremity, neck disability, low back disability, and bilateral shoulder disability.

During the November 2017 hearing, the Veteran testified that he sustained injury to his right knee after one of his jumps as an infantryman.  He also stated that he sustained injuries to his neck and back after driving off the road and off a cliff and having a wall locker come down on him while in service.

There are complaints of symptoms related to the left upper extremity, neck disability, and right knee disability while in service.  However, upon careful review of the record of evidence there is nothing in the record to indicate a diagnosis of radiculopathy of the left upper extremity, a neck disability, or a right knee disability at any time during the appeal period.  The Veteran was afforded VA examinations in August 2011, and upon examination, the examiner found that there was no diagnosis of a right knee disability or neck disability.  There was no opinion and no indication in the examination that the Veteran had a diagnosis of radiculopathy.  Given that there is no diagnosis of a neck disability, right knee disability, or radiculopathy of the left upper extremity at any time during the appeal period, those claims must be denied as a matter of law.  

With respect to the Veteran's claimed low back disability, the Board finds that there is a diagnosis regarding his low back, but that the probative evidence of record does not illustrate a connection between his low back disability and an event, injury, or disease in service. 

There are complaints of and treatment for low back pain while in service.  However the current back disability is not related to the Veteran's service.  He was afforded a VA examination in August 2011.  The VA examiner concluded that the Veteran had mild degenerative changes, which were very minimal in the lumbar spine.  The examiner opined that the back disability is not associated with the Veteran's military service.  The rationale provided was there was no evidence to indicate a chronic ongoing disability associated with his military service.  Further, he noted that the Veteran's age and body habitus are the cause of the minimal, acquired degenerative changes in the lumbar spine.  The examiner pointed out that the Veteran has had no treatment or evaluation for his back since discharge from the service in 1996.  The Board finds this opinion credible and highly probative.

The Veteran submitted a five page letter from a private provider.  In the letter the provider went over the Veteran's contentions regarding his claimed conditions.  The private provider ended the letter by stating "a lot of your concerns and current physical ailments can be easily attributed to the active lifestyle of an Airborne Infantryman."  See November 2017 letter.  This opinion is vague and does not provide any specific information regarding the Veteran's back and service.  No probative weight will be placed on this opinion.  
 
The most probative evidence of record shows that the Veteran's back disability is not related to service.  Therefore, service connection is not warranted.  With respect to the Veteran's claimed bilateral shoulder disability, the Board finds that there is a current diagnosis regarding his shoulders, but that the probative evidence of record does not illustrate a connection between the Veteran's bilateral shoulder disability and service. 

The Veteran testified that he injured both shoulders while in service-the left during an airborne operation and the right while retrieving a parachute from a tree at night.  He was unable to provide a timeframe for when he first sought treatment after service.  He stated he was diagnosed with bursitis.  He contends that the VA examination in 2011 was inadequate.  

A private medical record dated January 2010 indicates a diagnosis of bilateral impingement with right side stiffness from disuse.   

The Veteran was afforded a VA examination in August 2011.  The examiner noted that there was no fracture, erosion, subluxation, or dislocation present in the shoulders.  Minimal degenerative changes of the acromioclavicular joint were noted with no acute osseous abnormalities radiographically.  The examiner opined that it is less likely as not that his shoulders are associated with his military service.  The rationale provided was that there is no evidence of a chronic ongoing disability associated with military service.  The examiner noted that the Veteran is morbidly obese and has severe deconditioning, which caused his bilateral shoulder disabilities.  The Board finds this opinion credible and highly probative.

In July 2012 VA performed a MRI and compared to images taken on August 2011.  The examiner noted that a small amount of subdeltoid/subacromial fluid may suggest bursitis.  No rotator cuff tear was identified.  

As stated above, the Veteran submitted a letter from a private provider dated November 2017, but as mentioned previously this opinion is inadequate and no probative weight will be placed on it.  The most probative evidence of record concludes that the Veteran's bilateral shoulder disability is not related to service.  Therefore, service connection is not warranted. 

With respect to the Veteran's contention that he currently has radiculopathy of the left upper extremity, a neck disability, and a right knee disability related to service, a layperson is generally competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is competent to report that he experienced tingling, numbness, and pain.  However, he is not competent to render a diagnosis of a radiculopathy of the left upper extremity, a neck disability, or right knee disability.  In addition, the Veteran is not competent to render opinions linking his low back disability or bilateral shoulder disability to the aforementioned injuries in service.  

Absent competent and reliable evidence of a disability regarding the claims for radiculopathy of the left upper extremity, neck disability, or right knee disability, at any time during the appeal period, the Board finds that service connection is not warranted.  Absent probative evidence finding a connection between the Veteran's back and bilateral shoulder disabilities and service, the Board concludes that the claims for entitlement to service connection must be denied.  

In reaching this conclusion, the Board has considered the rigors of the Veteran's service and his lay testimony regarding the injuries in service.  The Board finds, however, that the most probative evidence of record does not show that service connection is warranted for the claimed radiculopathy, neck disability, right knee disability, back disability, or bilateral should disability.  

The preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

The claim for entitlement to an effective date prior to March 15, 2010, for the grant of service connection for left eye scar is dismissed.

The claim for entitlement to an effective date prior to March 15, 2010, for the grant of service connection for post-concussive disorder is dismissed.

The petition to reopen the claim of entitlement to service connection for hearing loss is granted.

The petition to reopen the claim of entitlement to service connection for right hip disability is granted.

An effective date earlier than December 3, 2009, for the grant of service connection for right ankle arthroscopy is denied. 

An effective date earlier than December 3, 2009, for the grant of service connection for tinnitus is denied. 

Service connection for right knee disability is denied.  

Service connection for A/C joint arthritis with mild impingement syndrome, left shoulder is denied.  

Service connection for A/C joint arthritis with mild impingement syndrome, right shoulder is denied.  

Service connection for cervical spine disability is denied.  

Service connection for thoracolumbar spine strain is denied.  

Service connection for radiculopathy left upper extremity is denied. 


REMAND

The Board's review of the record reveals that further development is warranted to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that a higher rating is warranted for his right ankle disability.  The last VA examination he had in connection with his right ankle disability was in August 2011.  During the November 2017 hearing, he testified that his symptoms have worsened since the August 2011 VA examination.  

As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his right ankle disability.  

The Veteran has a current diagnosis of major depression.  A review of the record indicates that the Veteran was deemed healthy upon entrance and while in service was treated for symptoms related to a psychiatric disorder.  

He was afforded a VA examination in August 2011.  The VA examiner opined that the Veteran's psychiatric disorder is not related to service.  The rationale provided was based on the Veteran's reports that he received limited treatment for marital issues and that this treatment occurred prior to his vehicle accident. 

During the November 2017 hearing the Veteran provided credible testimony stating that the psychiatric disorder symptoms had its onset in service and that he continues to experience them.  He described the in-service events that preceded the onset of his symptoms, one being martial problems.  He contends that the VA examiner failed to take a detailed history of his experiences.  Upon review of the record, the Board finds that the VA examiner failed to consider relevant service treatment records.  

The Board also finds that the VA examiner mischaracterized the Veteran's marital issues, implying that these issues did not happen while in service.  The Veteran has consistently reported that his marital problems started while in service.  As stated during the hearing, regardless of the type of events, if the treatment happened in service, then he meets the requirement of an in-service event.  For these reasons, a new examination is required.  

The record indicates that there is no current diagnosis of hearing loss under VA regulations.  However, during the November 2017 hearing the undersigned took judicial notice over in-service noise exposure.  As the Board concedes that the Veteran was exposed to loud noise in service and the record indicates that he has experienced some hearing loss the Board finds that another examination is necessary.  The Veteran's bilateral hearing loss has not risen to the level required to be considered a bilateral hearing loss disability for VA purposes.  However, the last VA examination the Veteran had with respect to his hearing loss occurred in August 2011.  The Veteran testified that his hearing has continued to decline, making it more challenging to hear his wife.  He indicated that he has received treatment for his hearing loss and implied that he intended on seeing an audiologist again.  As there is some indication that he may now have hearing loss thresholds that may be considered disabling for VA purposes, a new examination would be helpful.

With respect to the remaining claims on appeal the Board finds that VA examinations are required.  There is a current diagnosis of a left knee disability, left ankle disability, and right hip disability.  The private positive opinions of record are not adequate, therefore, the Board cannot assess whether service connection for these claims are warranted.  The Veteran has not been afforded a VA examination with respect to these claims.  Given the evidence of current diagnoses and evidence indicating a possible association between these disabilities and the Veteran's military service and or service-connected right ankle disability, the Board finds that examinations are required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, any outstanding records should be identified and obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records documenting treatment for right ankle disability, left knee disability, left ankle disability, right hip disability, hearing loss, and any psychiatric disorder.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right ankle disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for this disability AND its opposite, paired joint.  See Correia v. McDonald, 28 Vet. App. 158 (2017).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected right ankle disability-with detailed discussion of the functional impact during any periods of flare-ups.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule an appropriate VA examination to determine the nature and etiology the Veteran's right hip, left knee, and left ankle disabilities.  The claims folders, including any pertinent evidence in electronic format, should be forwarded to the examiner for review.  

The examiner should be directed to elicit a complete history from the Veteran.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding the following:

Whether it is at least as likely as not (i.e., probability of 50 percent) that the right hip disability is related to any disease or injury in service. 

Whether it is at least as likely as not (i.e., probability of 50 percent) that the left knee disability is related to any disease or injury in service. 

Whether it is at least as likely as not (i.e., probability of 50 percent) that the left ankle disability is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the right hip, left knee, and/or left ankle disabilities were caused OR aggravated by the Veteran's service-connected disabilities-including his service-connected right ankle disability.   

The examiner is asked to provide a complete a rationale for all opinions offered.

4.  The AOJ should schedule the Veteran for a VA audiological examination with an appropriate examiner to determine the current nature and etiology of the claimed hearing loss disability.  The claims file must be made available to the examiner for review, and the examiner should note that it has been reviewed in full.  

The examiner should elicit from the Veteran a complete history of his claimed hearing loss.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to each of the following:

For any established hearing loss, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any such disability was either caused or aggravated by his military service, to include in-service noise exposure.

The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) any established hearing loss was caused OR aggravated by the Veteran's service-connected disabilities-including his service-connected tinnitus.   

For purposes of this opinion, the examiner is asked to presume that the Veteran had significant noise exposure during service.

5.  The AOJ should schedule the Veteran for an appropriate VA examination, preferably with a VA examiner other than the one who conducted the August 2011 VA examination, to determine whether he has any current acquired psychiatric disorder related to his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed psychiatric disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, and all necessary diagnostic testing, the examiner should respond to the following:

Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service, to include any personal stress that occurred while in service.

Review of the entire file is required; however, attention is invited to the following:

January 1996 service treatment record indicating combat stressors and personal issues and noting that the Veteran stated "pain is a fragment of imagination" (VBMS, document labeled STR- Medical, receipt date March 23, 2007, page 41 of 115).  

January 1996 service treatment record noting chest pain and anxiety (VBMS, document labeled STR- Medical, receipt date March 23, 2007, page 47 of 115).  

January 1996 nursing document noting diminished visual perception due to anxiousness and potential for decreased communication due to anxiety (VBMS, document labeled STR- Medical, receipt date March 23, 2007, page 52 of 115). 

January 1996 service treatment record, noting dangerous behavior and the recommendation to do an assessment by psychiatry regarding suicidal behavior (VBMS, document labeled STR- Medical, receipt date March 23, 2007, page 62 of 115). 

January 1996 service treatment record indicating an assessment by a social work officer and noting relationship problems (currently separated from wife) and antisocial and borderline traits (VBMS, document labeled STR- Medical, receipt date March 23, 2007, page 65 of 115). 

July 1995 service treatment record, noting that he has been under a lot of stress lately as his wife is filing for divorce today and he admitted to "losing it." (VBMS, document labeled STR- Medical, receipt date March 23, 2007, page 106 of 115).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions should be provided.  

6.  After completion of the above and any further development deemed necessary by the AOJ, the issues on appeal should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


